               Case 3:20-cr-00480-WHA Document 82 Filed 04/12/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NYBN 5160007)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          sailaja.paidipaty@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 20-480-1-6 WHA
                                                       )
14           Plaintiff,                                )   STATUS REPORT AND STIPULATION TO
                                                       )   CONTINUE STATUS AND EXCLUDE TIME
15      v.                                             )   UNTIL JUNE 22, 2021 AND [PROPOSED] ORDER
                                                       )
16   Emilson Jonathan CRUZ Mayorquin,                  )
           a/k/a “Playboy”;                            )
17    LEYDIS Yaneth Cruz;                              )
      Pamela CARRERO,                                  )
18                                                     )
           a/k/a “Nicole,”                             )
19         a/k/a “Kendra”;                             )
      IVAN Mauro Cruz Mayorquin,                       )
20         a/k/a “Mauro Ivan Cruz Mayorquin”;          )
      Ana MALDONADO;                                   )
21   Adonis TORRES;                                    )
                                                       )
22           Defendants.                               )
                                                       )
23                                                     )

24           The parties in above-captioned case are scheduled to appear before the Court on April 13, 2021
25 for a status hearing. In lieu of the hearing, the parties submit this joint status report and ask the Court to

26 continue the hearing until June 22, 2021. In addition, the parties jointly agree and request that the Court

27 exclude time under the Speedy Trial Act between April 13, 2021 and June 22, 2021.

28
     STATUS REPORT AND STIP. TO CONTINUE HRG. AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 20-480 WHA                                                                                v. 7/10/2018
               Case 3:20-cr-00480-WHA Document 82 Filed 04/12/21 Page 2 of 4




 1          As the Court may recall, this case involves allegations of drug trafficking. The underlying

 2 investigation involved two rounds of wiretap interceptions and numerous purchases of narcotics by an

 3 undercover agent. Discovery in the case is voluminous and significant portions are in Spanish. To date,

 4 the government has produced the following: recordings of the intercepted calls, English summaries of

 5 those calls, law enforcement reports summarizing portions of the underlying investigation, audio and

 6 video documenting the undercover purchases, laboratory reports, photographs relating to the execution

 7 of search warrants at the time of the defendants’ arrests, and pleadings underlying the Court-ordered

 8 wiretaps.

 9          The government continues to process and produce discovery, including location data associated

10 with cellular phones and vehicle trackers. Due to the volume of material, the government has produced

11 discovery in batches to expedite getting materials to the defendants.

12          Defense counsel continue to review the discovery and discuss the case with their respective

13 clients. In addition, counsel are identifying materials that may require translation as most of the

14 defendants’ first language is Spanish. Individual defense counsel have communicated with the

15 government regarding requests for additional discovery.

16          Finally, discussions regarding pretrial resolutions have begun, but all parties anticipate needing

17 additional time to continue those discussions, particularly as defense counsel continue to investigate the

18 case.

19          At this time, the parties jointly agree and request that the status conference scheduled for April

20 13, 2021 be continued until June 22, 2021. The government and counsel for the defendants stipulate and

21 agree that time should be excluded under the Speedy Trial Act from April 13, 2021 through June 22,

22 2021. The exclusion is appropriate considering the volume of discovery, which defense counsel

23 continue to review. In addition, counsel will need to have portions of the discovery translated in order to

24 advise their clients. For these reasons, the parties stipulate and agree that excluding time until June 22,

25 2021 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

26 further stipulate and agree that the ends of justice served by excluding the time from April 13, 2021

27 through June 22, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

28
     STATUS REPORT AND STIP. TO CONTINUE HRG. AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 20-480 WHA                                                                               v. 7/10/2018
              Case 3:20-cr-00480-WHA Document 82 Filed 04/12/21 Page 3 of 4




 1 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 3 counsel for the defendants to file this stipulation and proposed order.

 4

 5          IT IS SO STIPULATED.

 6 DATED: April 12, 2021                                           /s/                  ___
                                                          SAILAJA M. PAIDIPATY
 7                                                        Assistant United States Attorney

 8
     DATED: April 12, 2021                                ___/s signed with permission____
 9                                                         ELISSE M. LAROUCHE
                                                           Counsel for Emilson Cruz Mayorquin
10

11                                                         ___/s signed with permission____
                                                           GEORGE BOISSEAU
12                                                         Counsel for Leydis Yaneth Cruz

13                                                         ___/s signed with permission____
                                                           KENNETH WINE
14                                                         Counsel for Pamela Carrero
15
                                                           ___/s signed with permission____
16                                                         JAMES P. VAUGHN
                                                           Counsel for Ivan Cruz Mayorquin
17
                                                           ___/s signed with permission____
18
                                                           KAREN MCCONVILLE
19                                                         Counsel for Ana Maldonado

20                                                         ___/s signed with permission____
                                                           BRIAN BERSON
21                                                         Counsel for Adonis Torres
22

23
                                             [PROPOSED] ORDER
24
            Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
25
     status hearing in the above-captioned case is continued until June 22, 2021. The Court further finds that
26
     failing to exclude the time from April 13, 2021 through June 22, 2021 would unreasonably deny defense
27
     counsel and the defendant the reasonable time necessary for effective preparation, taking into account
28
     STATUS REPORT AND STIP. TO CONTINUE HRG. AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 20-480 WHA                                                                              v. 7/10/2018
              Case 3:20-cr-00480-WHA Document 82 Filed 04/12/21 Page 4 of 4




 1 the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court finds that the ends of justice

 2 served by excluding the time from April 13, 2021 through June 22, 2021 from computation under the

 3 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,

 4 and with the consent of the parties, IT IS HEREBY ORDERED that the time from April 13, 2021

 5 through June 22, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

 6 3161(h)(7)(A), (B)(iv).

 7          IT IS SO ORDERED.

 8

 9 DATED: ___________________                                   ___________________________
                                                                HON. WILLIAM H. ALSUP
10                                                              United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STATUS REPORT AND STIP. TO CONTINUE HRG. AND EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 20-480 WHA                                                                            v. 7/10/2018
